—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered May 30, 1997, which denied plaintiffs’ motion for a preliminary injunction, unanimously affirmed, without costs.
Defendant has demonstrated that the maximum age limitation for appointment of New York City police officers (Administrative Code of City of NY § 14-109) bears a rational relationship to legitimate purposes and, therefore, suffers from no infirmity under the State and Federal Equal Protection Clauses (see, Timerman v Bence, 176 AD2d 1220). The age limitation, contained in a special law, has not been impliedly repealed by the general City and State Human Rights Laws (Administrative Code § 8-107 [a]; Executive Law § 296 [1] [a]; see, Matter of Natural Resources Defense Council v New York City Dept, of Sanitation, 83 NY2d 215, 222-223). Plaintiffs did not suffer a deprivation of due process by virtue of defendant’s failure to include the age limitation on the notice of examination, because passing the examination did not confer a right to appointment (Civil Service Law § 61; Matter of Cassidy v Municipal Civ. Serv. Commn., 37 NY2d 526).
We have considered plaintiffs’ other contentions and find them to be without merit. Concur—Rosenberger, J. P., Nardelli, Andrias and Colabella, JJ.